Exhibit 10.1
MASTER CRUDE OIL PURCHASE AND SALE AGREEMENT
     THIS MASTER CRUDE OIL PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of January 26, 2009, is made and entered into by and between CALUMET
SHREVEPORT FUELS, LLC, an Indiana limited liability company (“Customer”), and
LEGACY RESOURCES CO., L.P., an Indiana limited partnership (“Supplier"). Each of
Customer and Supplier is sometimes referred to hereinafter individually as a
"Party” and they are collectively referred to as the “Parties.”
RECITALS:
     WHEREAS, Customer owns and operates a refinery in Shreveport, Louisiana
(the “Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain crude oil from various supply
sources, and Supplier desires to resell such crude oil to Customer and can
provide to Customer attractive trade credit terms for such sales; and
     WHEREAS, in order to meet the inventory requirements of the Refinery,
Customer desires to enter into an arrangement pursuant to which it shall
purchase from Supplier, and Supplier shall sell and supply to Customer, crude
oil from time to time.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
     1. Defined Terms. Unless otherwise provided to the contrary in this
Agreement, capitalized terms used in this Agreement shall have the following
meanings:
     “AAA” has the meaning specified in Section 17(a).
     “AAA Rules” has the meaning specified in Section 17(a).
     “Agreement” has the meaning specified in the Preamble.
     “Arbitration Panel” has the meaning specified in Section 17(b).
     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Houston, Texas are authorized or required by law to
close.
     “Claiming Party” has the meaning specified in Section 12(a).
     “Confirmation” has the meaning set forth therefor in Section 4(a).
     “Customer” has the meaning specified in the Preamble.

1



--------------------------------------------------------------------------------



 



     “Default Rate” means an annual rate of interest equal to fifteen percent
(15%) per annum.
     “Dispute” has the meaning specified in Section 17(a).
     “Effective Date” has the meaning specified in Section 2.
     “Force Majeure” means an event or circumstance that prevents a Party from
performing its obligations under this Agreement, which event or circumstance
(a) was not anticipated as of the Effective Date, (b) is not within the
reasonable control of, or the result of the negligence of, such Party, and
(c) by the exercise of due diligence, such Party is unable to overcome or avoid
or cause to be avoided, and shall include strikes, lockouts, labor disturbances,
acts of the public enemy, wars, blockades, insurrections, riots, acts of God,
epidemics, landslides, lightning, earthquakes, fires, violent storms, floods,
washouts, environmental catastrophes, civil disturbances, explosions, breakdown
of necessary equipment, acts or failures to act on the part of any Governmental
Authority (including inability to obtain governmental permits), failure of
utility services, sabotage, or any other similar causes.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Party” and “Parties” has the meaning specified in the Preamble.
     “Raw Material” has the meaning specified in Section 4.
     “Raw Material Price” means the price per barrel of Raw Material charged by
Supplier to Customer pursuant to a Confirmation.
     “Refinery” has the meaning specified in the Recitals, including any offsite
storage locations owned by the Customer.
     “Shipping Point” means the entrance to the Exxon Mobil pipeline in St.
James, Louisiana.
     “Supplier” has the meaning specified in the Preamble.
     “Termination Notice” has the meaning specified in Section 10(b).
     2. Effectiveness. This Agreement shall be binding on the Parties and
effective as of 12:01 a.m., Houston, Texas time, on January 26, 2009 (the
“Effective Date”).
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall terminate at such time as terminated by either Party in accordance
with Section 10.
     4. Purpose; Trade Terms.
     (a) Supplier shall obtain, sell, supply and deliver to Customer, and
Customer shall receive and purchase from Supplier, crude oil of such grades and
specifications as the Parties may agree upon from time to time (the “Raw
Material”), on and subject to the terms and

2



--------------------------------------------------------------------------------



 



conditions of this Agreement. Supplier and Customer shall enter into such
purchase and sale order confirmations to evidence such sales and purchases from
time to time as Supplier and Customer may agree upon (each a “Confirmation”).
Until Customer and Supplier execute and deliver to one another a Confirmation,
neither Party shall be obligated to buy from or sell to the other any Raw
Material, but such Confirmation shall evidence a binding agreement for the sale
of the Raw Material further described therein on the terms set forth herein and
therein.
     (b) Supplier shall sell Raw Material to Customer on the open account terms
as may be agreed upon by both Parties from time to time, provided that until
otherwise agreed in writing, the terms shall be net thirty (30) days from date
of delivery to the Shipping Point.
     5. Contract Price. Customer shall pay Supplier, for each barrel of Raw
Material delivered for sale by Supplier at the Shipping Point, an amount
expressed in U.S. Dollars and determined from time to time by the Parties and
set forth in the relevant Confirmation. Adjustments to the pricing for Raw
Materials sold during a calendar month and having the required specifications
shall be made by the Parties to reflect for all such Raw Materials the monthly
average prices of Raw Materials having such specifications purchased by Suppler
and sold to Customer during such month. Payment shall be made in accordance with
the procedures established in Section 9. The purchase price for Raw Material
shall include a premium determined by Supplier and agreed to by Parties, as set
forth either in the relevant Confirmation or as set forth on Schedule 5(a) from
time to time. Neither of the Parties is obligated to agree to a price or a
premium, and if there is no such agreement then neither Party shall be obligated
to effect the purchase or sale contemplated in connection therewith.
     6. Scheduling; Transportation.
     (a) Orders and Scheduling. Prior to the beginning of each calendar month,
the Customer shall nominate to Supplier the amount and specifications for Raw
Material that Customer wishes to purchase for the upcoming month. If the Parties
agree on the price, quantity, specifications, credit and other terms for all or
a portion of such month’s requested shipments, the Parties shall set forth such
agreement in a Confirmation. Supplier shall have the right to source Raw
Material from any producer of crude oil selected by Supplier in its sole
discretion, provided that such Raw Material meets the specifications set forth
in the relevant Confirmation.
     (b) Transportation and Storage of Raw Material. Supplier shall be solely
responsible for transportation of the Raw Material until such time as the Raw
Material is delivered to Customer in accordance with the terms hereof. Supplier
shall, unless otherwise agreed in a Confirmation, purchase Raw Material at the
Shipping Point and cause it to be delivered to Customer at the Shipping Point or
such other means and locations as Customer and Supplier shall agree upon in
writing from time to time.
     7. Certain Rules of Construction. For purposes of this Agreement and unless
the context requires otherwise: (a) the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
genders; (b) “shall” and “will” have equal force and effect; (c) the words
“include,” “including,” or “includes” shall be read to be followed by the words
“without limitation” or words having similar import; (d) the word “or” will have
the inclusive meaning represented by the phrase “and/or”; and (e) unless
otherwise specified, time periods within or following which any payment is to be
made or action is to be taken or done shall be calculated by excluding the day
on which the time period commences but including the day on which the time
period ends and by extending the time period to the next Business Day following
if the last day of the time period is not a Business Day.

3



--------------------------------------------------------------------------------



 



     8. Receipt and Delivery; Title and Risk of Loss.
     (a) Delivery. Supplier shall deliver the Raw Material to Customer free and
clear of any mortgages, pledges, liens, charges or other security interests or
encumbrances. The Raw Material shall be deemed to have been delivered to
Customer at the point where the Raw Material is delivered to the Shipping Point.
     (b) Transportation Costs. Supplier shall arrange and pay for transportation
of the Raw Material to the Shipping Point. Customer shall arrange and pay for
transportation of the Raw Material from the Shipping Point to the Refinery.
     (c) Transfer of Title; Risk of Loss.
     (i) As between the Parties, Supplier shall be deemed to be in exclusive
control and ownership of the Raw Material purchased and sold hereunder up to
delivery thereof to Customer at the Shipping Point, and Customer shall be deemed
to be in exclusive control and ownership of the Raw Material purchased and sold
hereunder at and after the time the Raw Material is delivered at the Shipping
Point. Title to and risk of loss related to the Raw Material purchased and sold
hereunder shall transfer from Supplier to Customer upon delivery thereof by
Supplier at the Shipping Point.
     (ii) Prior to delivery of the Raw Material at the Shipping Point, Customer
shall have no rights to or interest therein.
     (d) Taxes. Supplier shall be responsible for all sales, use, excise, ad
valorem, and any other taxes, imposed or levied by any Governmental Authority
applicable to the Raw Material sold and delivered hereunder up to the sale and
delivery thereof to Customer at the Shipping Point. Customer shall be
responsible for all sales, use, excise, ad valorem and any other taxes imposed
or levied by any Governmental Authority applicable to the Raw Material after the
sale and delivery hereunder to Customer at the Shipping Point. Each Party shall
be responsible for taxes assessed on its income or operations. Each Party shall
indemnify, defend and hold harmless the other Party from and against any and all
liability for taxes imposed or levied by any Governmental Authority with respect
to the Raw Material sold, delivered and received hereunder that are the
responsibility of such Party pursuant to this Section 8(d).
     (e) Insurance. Supplier shall, at its sole expense, be responsible for
maintaining insurance coverage on the Raw Material prior to delivery of the Raw
Material at the Shipping Point. In no event shall either Supplier or Customer be
subrogated to (i) the claims of the other against any insurance provider, or
(ii) any other claims otherwise arising hereunder, it being the intention of the
parties hereto to waive all subrogation rights that may arise hereunder or in
connection with the transactions contemplated herein and relating to insured
claims.
     9. Payment Terms.
     (a) Payment. Payments by Customer to Supplier shall be made by wire
transfer of immediately available funds (except as otherwise agreed in a
Confirmation) as follows:
National City Bank of Indiana
Legacy Resources Co., L.P.
ABA # 074000065
Account # 758163862

4



--------------------------------------------------------------------------------



 



     (b) Interest on Late Payments. In the event Customer fails to make a
payment when due under the provisions of this Agreement, Customer shall pay
interest to Supplier on all such late amounts from the date originally due until
paid at the Default Rate.
     10. Termination and Wind Up.
     (a) Notice of Termination. Either Party may terminate this Agreement by
delivering to the other Party written notice of termination (a “Termination
Notice”).
     (b) Effectiveness of Termination. Termination of this Agreement after a
Termination Notice shall be effective immediately after payment is received by
Supplier from Customer for any then outstanding purchase orders pursuant to a
Confirmation. Upon termination of this Agreement, neither Party shall have any
further obligations hereunder except for any obligations to pay sums owed to the
other Party in accordance herewith and provided that Section 11 and Sections 13
through 26 shall survive any termination hereof.
     (c) Termination and Windup. If Customer defaults on any obligation under
this Agreement, including failure to make payment for Raw Material on a timely
basis pursuant to a Confirmation, (i) Customer hereby agrees to indemnify and
hold Supplier harmless from any losses, costs, claims, expenses or damages
suffered by Supplier as a result of such default, and (ii) Supplier shall have
the right without further liability hereunder to terminate this Agreement and
any amounts due to Supplier from Customer under the terms of this Agreement
shall become immediately due and payable.
     11. Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST
REVENUES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN
TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION, AT LAW OR IN EQUITY OR
OTHERWISE, EXCEPT PURSUANT TO INDEMNITIES IN THIS AGREEMENT FOR THIRD PARTY
CLAIMS (TO THE EXTENT THAT A THIRD PARTY HAS RECOVERED SUCH DAMAGES FROM THE
PARTY INDEMNIFIED HEREUNDER). IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER
SUCH NEGLIGENCE BE JOINT, SOLE, CONCURRENT, COMPARATIVE OR CONTRIBUTORY FAULT OR
NEGLIGENCE, FAULT IMPOSED BY LAW, STRICT LIABILITY, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY PARTY, OR ANY OF ITS REPRESENTATIVES, OFFICERS, AGENTS AND/OR
EMPLOYEES.
     12. Force Majeure.
     (a) Declaration of Force Majeure. A Party claiming Force Majeure (the
“Claiming Party”) shall give notice and details of the full particulars of the
Force Majeure event in writing to the other Party as soon as practicable after
the onset of the event or occurrence constituting Force Majeure, and upon giving
such notice the Claiming Party shall be excused from performance of its
obligations under this Agreement insofar as they are affected by such Force
Majeure event (other than the obligation to make payments then due or becoming
due with respect to performance under this Agreement prior to the suspension of
such Party’s obligations as a result of the Force Majeure event). The Claiming
Party shall remedy the cause of the Force Majeure event with all reasonable
dispatch.
     (b) Effect on Non-Claiming Party. The non-Claiming Party shall not be
required to perform or resume performance of its obligations to the Claiming
Party corresponding to, and to the

5



--------------------------------------------------------------------------------



 



extent subject to the performance of, the obligations of the Claiming Party that
have been excused by reason of the Force Majeure event.
     (c) Mitigation. The Parties shall use commercially reasonable efforts to
mitigate any adverse effects of a Force Majeure event; provided, however, that
the foregoing shall not require the settlement of labor disputes against the
better judgment of the Party having the dispute.
     (d) No Change in Obligations. In no event shall this Section 12 be
construed to relieve either Party of any obligation hereunder solely because of
increased costs or other adverse economic consequences that may be incurred
through the performance of such obligation of such Party.
     13. Confidentiality. The Parties agree that the existence of this Agreement
and the discussions contemplated hereby are strictly confidential. Accordingly,
neither Party shall make or issue any public statement, announcement or
disclosure with respect to the existence or terms of this Agreement without the
prior written approval of the other, and the discussions between the Parties
shall remain confidential, except to the extent that disclosure is otherwise
required by law (including applicable federal and state securities laws, the
rules of any applicable stock exchange or judicial process).
     14. Assignability. The rights under this Agreement shall not be assignable
or transferable nor shall the obligations and liabilities be delegable by any
Party without the prior written consent of the other Party, which consent may be
granted or withheld in such other Party’s sole discretion.
     15. Fees and Expenses. Each Party shall be responsible for its own costs
and expenses (including attorneys’ and consultant fees, costs and expenses)
incurred in connection with this Agreement.
     16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas, without regard to
principles of conflicts of law.
     17. Arbitration.
     (a) Any action, dispute, claim or controversy (a “Dispute”) arising out of
or relating to this Agreement which is not resolved by the Parties shall be
finally resolved by arbitration pursuant to the procedures of the Commercial
Arbitration Rules (the “AAA Rules”) of the American Arbitration Association (the
“AAA”) and in accordance with this Section 17, and judgment on the award may be
entered in any court having jurisdiction thereof. The seat of the arbitration
shall be Houston, Texas.
     (b) The Dispute shall be heard and determined by an arbitration panel
consisting of three arbitrators (the “Arbitration Panel”), each of whom shall be
independent and impartial. Each party to the Dispute shall, within 30 days after
commencement of the arbitration, select one person to act as arbitrator. The two
arbitrators so selected shall, within 15 days of their appointment, select a
third arbitrator who shall serve as the chairperson of the Arbitration Panel. If
a party fails to appoint an arbitrator as provided herein, or if the arbitrators
selected by the parties are unable or fail to agree upon a third arbitrator
within 20 days of their appointment, then that arbitrator shall be selected and
appointed in accordance with the AAA Rules. The arbitrators selected shall be
qualified by education, training, and experience to hear and determine matters
in the nature of the Dispute. Should an arbitrator die, resign, refuse to act,
or become incapable of performing his or her functions as an arbitrator, the AAA
may declare a vacancy on the Arbitration Panel. The vacancy shall be filled by
the method by which that arbitrator was originally appointed. The arbitrators
shall be bound by and shall follow the then current ABA/AAA Rules of Ethics for
Arbitrators.
     (c) The Arbitration Panel shall determine the matters at issue in the
Dispute in accordance with the substantive laws of the State of Texas. In the
event that there shall be more than one dispute

6



--------------------------------------------------------------------------------



 



to be arbitrated, the Parties agree that all pending disputes shall be
consolidated in the same hearing to the extent feasible.
     (d) The award of the arbitrators shall be in writing, shall state the
reasons therefor and shall be deemed final and binding on the parties to the
Dispute. In its award, the Arbitration Panel may apportion the costs of
arbitration, including fees of the arbitrators, attorneys, and expert witnesses,
between or among the parties to the Dispute in such manner as it deems
reasonable, taking into account the circumstances of the case, the conduct of
the parties during the proceedings, and the result of the arbitration, including
requiring one party to the Dispute to bear all or the majority of such costs and
fees.
     18. No Third Party Beneficiaries. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns.
     19. No Relationship. Nothing in this Agreement creates or is intended to
create an association, trust, partnership, joint venture or any other entity or
similar legal relationship among the Parties, or impose a trust, partnership or
fiduciary duty, or similar obligation or liability on or with respect to any
Party. No Party is or shall act as or be the agent or representative of any
other Party.
     20. Construction of Agreement. This Agreement shall be construed without
regard to the identity of the Party who drafted the various provisions of the
same. Each and every provision of this Agreement shall be construed as though
the Parties participated equally in the drafting of the same. Consequently, the
Parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable to this
Agreement.
     21. Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and must be delivered in person or sent by
certified mail, postage prepaid, by overnight delivery, or by facsimile and
properly addressed as follows:

         
 
  If to Customer:   Calumet Shreveport Fuels, LLC
 
      2780 Waterfront Pkwy. E. Dr., Suite 200
 
      Indianapolis, IN 46214
 
      Facsimile: (317) 328-5676
 
      Attention: Vice President & CFO
 
       
 
  If to Supplier:   Legacy Resources Co., L.P.
 
      1423 West Causeway Approach
 
      Mandeville, Louisiana 70471
 
      Facsimile: (985) 674-1114
 
      Attention: Mark Smith
 
       
 
  With copy to:   Legacy Acquisitions, Inc.
 
      5400 W. 86th St.
 
      Indianapolis, IN 46268
 
      Facsimile: (317) 228-8325
 
      Attention: John Vercruysse, Treasurer

7



--------------------------------------------------------------------------------



 



Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents. Notices which are addressed as provided in this Section 21 given
by overnight delivery or mail shall be effective (a) upon delivery, if delivered
personally or by overnight delivery, (b) five days following deposit with an
overnight mail commercial courier service of recognized international standing,
postage prepaid, if delivered by mail, or (c) at such time as delivery is
refused by the addressee upon presentation. Notices which are addressed as
provided in this Section 21 given by facsimile shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices by facsimile shall be
confirmed promptly by the sender after transmission in writing by certified
mail, return receipt requested, or overnight delivery.
     22. Waiver. Failure of any Party to exercise any right given hereunder or
to insist upon strict compliance with any term, condition or covenant specified
herein, shall not constitute a waiver of either Party’s right to exercise such
right or to demand strict compliance with any such term, condition or covenant
under this Agreement.
     23. Entire Document; Modification or Amendment. This Agreement contains the
entire agreement among the Parties with respect to the subject matter hereof,
and supersedes all negotiations, representations, warranties, commitments,
offers, contracts and writings, whether written or oral, prior to the date
hereof and relating to the subject matter hereof. No modification or amendment
of any provision of this Agreement shall be effective unless made in writing and
duly signed by the Parties referring specifically to this Agreement.
     24. Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which together constitute
one and the same instrument.
     25. Captions. The headings, subheadings and captions used herein are for
the convenience of the Parties only and shall not be used to construe the
meaning or intent of any provision hereof.
     26. Severability. If any term or other provision of this Agreement shall be
held invalid, illegal or incapable of being enforced under applicable law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to a Party. Upon such
determination by a court of competent jurisdiction that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Master Crude Oil
Purchase and Sale Agreement as of the date first above written.

                  CALUMET SHREVEPORT FUELS, LLC    
 
           
 
  By:
Name:   /s/ R. Patrick Murray, II
 
R. Patrick Murray, II    
 
  Title:   VP & CFO    
 
                LEGACY RESOURCES CO., L.P.    
 
                By: Legacy Acquisitions, Inc., its general partner    
 
           
 
  By:
Name:
Title:   /s/ Mark F. Smith
 
Mark F. Smith
President    

9



--------------------------------------------------------------------------------



 



Master Crude Oil Purchase and Sale Agreement
Schedule 5(a)

          Raw Material Price   Raw Material Price   Per Barrel Per Barrel Before
  Per Barrel Before   Premium to be Premium is Equal to   Premium is Less  
Added to Raw or Greater than   than or Equal to   Material Price
$10.00
  $11.99   $0.1375
$12.00
  $13.99   $0.1625
$14.00
  $15.99   $0.1875
$16.00
  $17.99   $0.2125
$18.00
  $19.99   $0.2375
$20.00
  $21.99   $0.2625
$22.00
  $23.99   $0.2875
$24.00
  $25.99   $0.3125
$26.00
  $27.99   $0.3375
$28.00
  $29.99   $0.3625
$30.00
  $31.99   $0.3875
$32.00
  $33.99   $0.4125
$34.00
  $35.99   $0.4375
$36.00
  $37.99   $0.4625
$38.00
  $39.99   $0.4875
$40.00
  $41.99   $0.5125
$42.00
  $43.99   $0.5375
$44.00
  $45.99   $0.5625
$46.00
  $47.99   $0.5875
$48.00
  $49.99   $0.6125
$50.00
  $51.99   $0.6375
$52.00
  $53.99   $0.6625
$54.00
  $55.99   $0.6875
$56.00
  $57.99   $0.7125
$58.00
  $59.99   $0.7375
$60.00
  $61.99   $0.7625
$62.00
  $63.99   $0.7875
$64.00
  $65.99   $0.8125
$66.00
  $67.99   $0.8375
$68.00
  $69.99   $0.8625
$70.00
  $71.99   $0.8875
$72.00
  $73.99   $0.9125
$74.00
  $75.99   $0.9375
$76.00
  $77.99   $0.9625
$78.00
  $79.99   $0.9875
$80.00
  $81.99   $1.0125
$82.00
  $83.99   $1.0375
$84.00
  $85.99   $1.0625
$86.00
  $87.99   $1.0875
$88.00
  $89.99   $1.1125
$90.00
  $91.99   $1.1375
$92.00
  $93.99   $1.1625
$94.00
  $95.99   $1.1875
$96.00
  $97.99   $1.2125
$98.00
  $99.99   $1.2375

10